Title: From Thomas Jefferson to Louis of Parma, 25 February 1799
From: Jefferson, Thomas
To: Louis of Parma



Philadelphia Feb. 25. 99

The letter with which your Serene Highness honored me, bearing date the 30th. of March 1798. did not get to my hands till the 18th. of August. I was then at my residence in Virginia, and the inhabitants of this place were disposed in all directions to avoid the malignant fever which had visited the city. nothing therefore could be done for you till my annual visit to this place, which took place in December. I immediately communicated your letter to mr Peale, who readily & willingly concurs in the commerce of mutual exchange proposed by your S.H. Mr. Peale has no other property but his Museum. by his own great personal exertions he has made it indeed a very considerable one. he supports that & his family by the concourse of those who visit it for curiosity or information, and who pay a fixed price of admittance, and the more he can increase his collection, the greater and more profitable will be that concourse. you percieve then in what manner the subjects he recieves from your S.H. in exchange for those he sends will become an equivalent to him. mr Peale is moreover very disinterested, & a man of the purest integrity. you will be perfectly safe in his hands against every thing unfair or dishonourable; and I do not believe it possible you could have fallen on a person more perfectly suiting your views. you may therefore safely give him all your confidence. I put your list into his hands, and desired him to take the liberty of writing to your S.H. he will at the same time make up some cases of the articles contained in your list, & will deliver them to the Chevalr. d’Yrujo M.P. of his catholic majesty here, addressed to yourself. they will be better taken care of under his patronage. Cadiz will be the most convenient port of communication.
The delays of our printer still puts it out of my power to forward to you the volume of our transactions which has been in the press now more than a year. his engravings are not ready, and particularly of the bones discovered about 3. years ago in the upper country of Virginia of an animal, which I denominated the Megalonyx, from the extraordinary size of the claws, which were 7½ Inches long. we found only the bones of the thigh, leg & foot. these were not sufficient to decide it’s class, but they led to the supposition that it was of the family of the lion, but many times larger. tradition too declares him to have been carnivorous. since that I have heard that there is in the cabinet of Madrid the skeleton of an animal found near the river Plata, which your naturalists have called the Megatherium, and ascribe to the genus of Bradypus, and of which it is said that Monsr. Cuvier published  a plate and description. our literary correspondence has not been sufficient to bring us a copy of this to this country. perhaps this may be the same animal with our Megalonyx. we have very credible evidence that it now exists in the neighborhood of the Missisipi, to which object our enquiries are now directed. the enormous mass of two such animals as the Megalonyx and Mammoth, with a thousand other facts, will surely suffice to dissipate the dreams of Buffon, Robertson & De Paw who have imagined that the soil & climate of America did not admit of animals on so large a scale as the other parts of the earth.
I wish I could have greeted your S.H. under the blessings of peace & safety. but it seems as if the flames of war were spreading to other parts of the earth. what a pity that some tyger could not write the history of man. how curious would it be to see all the horrors he would feel & express against this first of all the races of cannibals & carnivorous animals, destroying his own species & ravaging the earth without measure or object. with many prayers that your philosophic tranquility may not be disturbed by these convulsions which seem to be shaking the fabric of society to it’s basis, accept the homage of those sentiments of respect and esteem with which I have the honour to be your S.H.’s most humble & most obedt. servt

Th: Jefferson

